9-20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizushima et al. (US 2014/0217407 as disclosed in previous office action).
As for claim 9, Mizushima et al. disclose in Figs. 10-15 and the related text a semiconductor device comprising a semiconductor element that conducts a current between a first main surface and a second main surface of a semiconductor substrate of a first conductivity type, the semiconductor device comprising: 
an impurity region 28 formed to a first depth from the second main surface of the semiconductor substrate having a first carrier concentration (fig. 14), and  
10a field stop layer 23 of the first conductivity (n) type, formed from a position of the first depth to a second depth deeper than the first depth in the semiconductor substrate, 
a drift layer 21/26 of the first (n) conductivity type having the first carrier concentration formed from the second depth toward the first main surface, and the field stop layer 23 is in direct contact with both drift layer 21/26 and the impurity region 28,
in the field stop layer 23, 
15a maximum value of the second carrier concentration being located between the first depth and the second depth (fig. 14), 
the second carrier concentration exhibiting a distribution in which the second carrier concentration decreases continuously toward the second main surface from a portion where the maximum value of the second carrier concentration is located (fig. 14),
20concentration of radiation-induced defects remaining in the field stop layer being lower than the first carrier concentration in the semiconductor substrate (fig. 14), and 
hydrogen atoms being accumulated in the impurity region 28 (fig. 14 and ¶0011 and 0112). 25

As for claim 11, Mizushima et al. disclose the semiconductor device according to claim 9, wherein654430US0 1, DE01. CNO) I: 91 SO 195USO 1, DL)1, CN01 the hydrogen atoms have a distribution in which concentration of the hydrogen atoms decreases continuously from a surface of the impurity region 28 toward a boundary between the impurity region 28 and the field stop layer 23 (fig. 14).  
5


As for claim 14, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the maximum value of the second carrier concentration is located at an average range of protons from the second main surface of the semiconductor substrate between the first depth and the second depth (fig. 14). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al..
As for claim 10, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the concentration of radiation-induced defects remaining in the field stop layer is one-hundredth or less of the first carrier concentration in the semiconductor substrate.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizushima et al. to include the concentration of radiation-
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. in view of Nishikawa et al. (US 2017/0077218).
As for claim 13, Mizushima et al. disclose the semiconductor device according to claim 9, wherein the semiconductor element includes a diode (¶0005 and fig. 8), and the impurity region 28 is a cathode layer of a second (p) conductivity type (Fig. 14 ¶0112).  
Mizushima et al. did not disclose the impurity region is a cathode layer of the first conductivity type.
Nishikawa et al. teach in Fig. 1 and the related text a cathode layer 18 of the first (n) conductivity type (¶0022).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mizushima et al. to include the cathode layer of the first conductivity type as taught by Nishikawa et al., in order to reduce leakage current (Mizushima et al. ¶0003).

Response to Arguments
Applicant's response filed on 02/23/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 8-9, with respect to the claim 9 rejection that Mizushima et al. did not disclose “a drift layer of the first conductivity type having the first carrier concentration formed from the second depth toward the first main surface, and the field stop layer is in direct contact with both drift layer and the impurity region , in the field stop layer the second carrier concentration exhibiting a distribution in which the second carrier concentration decreases continuously toward the second main surface from a portion where the maximum value of the second carrier concentration is located” have been fully considered but they are not persuasive in view of the following reasons. 
Mizushima et al. teach in Fig. 14 and the related text a drift layer 21/26 of the first (n) conductivity type having the first carrier concentration formed from the second depth 
in the field stop layer 23, the second carrier concentration exhibiting a distribution in which the second carrier concentration decreases continuously toward the second main surface from a portion where the maximum value of the second carrier concentration is located (fig. 14). 
Therefore, Mizushima et al. still disclosed the claimed invention. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.